COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
PATRICIA O. ALVAREZ                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                       FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                         April 19, 2016

        James G. Minerve                                Christopher Ferguson
        The Minerve Law Firm                            Jack O'Boyle & Associates
        115 Saddle Blanket Trail                        PO Box 815369
        Buda, TX 78610-9584                             Dallas, TX 75831
        * DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-16-00089-CV
               Trial Court Case Number:    2015CV07119
               Style: Daniel Smith
                      v.
                      U.S. Bank Trust NA, as Trustee for LSF9 Master Participation
               Trust

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK

                                                            _____________________________
                                                             Rosa Gonzalez
                                                             Deputy Clerk, Ext. 53855
                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 19, 2016

                                      No. 04-16-00089-CV

                                         Daniel SMITH,
                                           Appellant

                                                v.

U.S. BANK TRUST NA, AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST,
                                Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV07119
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        By order dated March 16, 2016, this court ordered appellant to provide written proof by
March 28, 2016, that the reporter’s fee for the preparation of the reporter’s record was paid. The
order further stated if appellant failed to provide such proof by March 28, 2016, appellant’s brief
would be due by April 15, 2016, and the court would consider only those issues or points raised
in appellant’s brief that did not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).

        Appellant did not provide written proof of payment and also has not filed his appellant’s
brief. It is therefore ORDERED that appellant show cause in writing within fifteen days from
the date of this order why this appeal should not be dismissed for want of prosecution. TEX. R.
APP. P. 38.8(a).

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court